DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 17-34 are pending in the application.  Claims 1-14, 29-33 are withdrawn. Claims 15, 17-28 and 34 are currently under examination.
This office action is in response to the amendment filed on 5/16/2022.
All previous rejection not reiterated in this office action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20, 22, 23, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejection is necessitated by claim amendment.  
Regarding claim 17, the recitation of “and is CD13+ but do not detectably express CD34, CD45 and MHC class I” renders the claim indefinite because it is confusing when MHC class I is listed in the list of genes that is further expressed (in claim 15) then followed by a negative limitation that it is not detectably expressed as recited. It is unclear whether this gene is expressed, not expressed or undetected.  
Regarding claim 18, the recitation of “do not detectably express CD13, CD34, CD45, CD90” renders the claim indefinite because it is confusing when CD13 is listed in the list of genes that is further expressed (in claim 15) then followed by a negative limitation that it is not detectably expressed as recited. It is unclear whether this gene is expressed, not expressed or undetected.  
Claims 27 and 28 are rejected for same reason because they depend on claim 18.
Regarding claim 19, the recitation of “do not detectably express CD13, CD34, CD45, CD90” renders the claim indefinite because it is confusing when CD13 is listed in the list of genes that is further expressed (claim 15) then followed by a negative limitation that it is not detectably expressed as recited. It is unclear whether this gene is expressed, not expressed or undetected.  
Regarding claim 20, the recitation of “do not detectably express CD13, CD34, CD45, CD90, is MHC class I- and CD105+” renders the claim indefinite because it is confusing when CD13, MHC class I is listed in the list of genes that is further expressed (in claim 15) then followed by a negative limitation that it is not detectably expressed as recited. It is unclear whether this gene is expressed, not expressed or undetected.  
Regarding claim 22, the recitation of “the cells are expanded and induced for endodermal lineage differentiation potential” renders the claim indefinite because it is unclear how the cell is induced, does it mean the cells is induced for endodermal lineage differentiation or just have potential to differentiation (remain in an uninduced state).
Regarding claim 23, the recitation of “the cells are expanded and induced for ectodermal lineage differentiation potential” renders the claim indefinite because it is unclear how the cell is induced, does it mean the cells is induced for ectodermal lineage differentiation or just have potential to differentiation (remain in an uninduced state).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Crawford (8,574,567, IDS).  This rejection is rewritten to address the amendment.  
Claim 34 is a product by process claim of which read on the product, a population of cells with characteristics identified by the process of claim 1. In the present case, the population of cells would be isolated from a tissue or fluid, which has subpopulation of progenitor cells, has diameter of about 4 to 6 µm, and has one or more Oct4, KLF4, Nanog, Sox2, Rex1, GDF3, CD99, a MUC-1 isoform, a tetraspan, an ICAM, MHC class I, MHC class II and Stella expressed, and transfected with a recombinant polynucleotide.  
Crawford teach a population of isolated human adult stem cell expresses at least one of Oct-4, KLF-4, Nanog, Sox-2, Rex-1, GDF-3, and Stella (col.48, claim 7).  Crawford teach the adult stem cells, also named early lineage adult (ELA) stem cells, ranged in size from 2 microns to 20 microns (bridging paragraph of col. 46 and 67).  Figure 17 showed a population of ELA cells, with majority of the cell having a length between 3.16-7.96 microns (Figure 17), which falls within the range of about 2µm to about 8 µm, and meets the claim limitation (micron).  Crawford teach the stem cells may be transfected with a recombinant polynucleotide (col.27, line 50-51).  Therefore, the disclosure of Crawford meets all limitation of claim 34.  
Response to Arguments
In response to the rejection, Applicant argues that Crawford fails to show cell produced by the claimed method. Applicant argues that the cells taught by Crawford has diameter of 6 to 20 micron, nor does the cells have a statistically significant expression of stem cell associated genes such as MUC-1 isoform, tetraspan, an ICAM, MHC class I, or MHC class II.  Applicant argue that Crawford states that 90% of cells are in the range of 3.16 to 11.55 micron, and that 10% of Crawford cells are in the range of 11.55-19.95 micron, and none of the cells is less than 3.16 micron.  Applicant asserts that the claim cell in claim 34 has diameter of 2 to 8 micron.  Applicant further states that Crawford’s cell are negative for ICAM, MHC class I and MHC class II, and fails to mention MUC-1 and tetraspan.  
The above arguments have been fully considered but deemed unpersuasive.  Regarding the size of the cells, it is apparent from the disclosure of Figure 17, that majority of the cells are between size 3.16-7.96 micron, which falls with the range as claimed. MPEP2131.03 I states “when, as by recitation of ranges or otherwise, a claim covers several compositions, the claim is “anticipated” if one of them is in the prior art. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.)” Based on this guidance, the cells having sizes between 3.16-7.96 meets the claim limitation. With regard to the argument directed to gene expression, Applicant is reminded that the cells in claim 34 is identified by measuring one or more genes selected from OCT…MHC class II and Stella, not based on significant expression for all of them.  The claim does not set forth how the cells are identified based on the expression (high expression, low expression, no expression?)  As such, the disclosure from Crawford that the cells expresses Oct-4, KLF-4, Nanog, Sox-2, Rex-1, GDF-3, and Stella (col.48, claim 7) meets the claim limitation.  

Allowable Subject Matter
Claims 15, 21, 24-26 are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636